Title: To George Washington from Major General Charles Lee, 19 February 1776
From: Lee, Charles
To: Washington, George

 

Dr General
New York Febry the 19th 1776

I am extremely happy that there is any open[ing] for a more comfortable establishment for poor Palfry than his present—He is a valuable and capable Man, and the pittance of a simple Aid de Campship is wretched for a Man who has a family to support—on this principle and in obedience to your commands I shall send him to Head Quarters without delay—I must at the same time confess that the loss will be irreparable to me, particularly if I am detach’d to Canada of which there is the greatest probability, as I have receiv’d Letters from divers Members of the Congress expressing their wishes that I shou’d be employ’d in that department—Messrs Griffin and Byrd are very good young Men, but pretty much in the predicament of your Bayler—They can ride, understand and deliver verbal orders—but you might as well set them the task of translating an Arabick or Irish Manuscript as expect that They shou’d in half a day copy a half sheet of orders—however I must bustle through the difficulties and not keep Palfrey out of the channel of a better provision, if I go to Canada I suppose I shall be allow’d Secretaries, one French and one English—I do not see how it is possible to manage matters with less—a propos My Dr General, if I find this is to be my province, shall you take it ill, if I apply for one of my two Brigadiers either Green or Sullivan? it is a pleasure to have some Officer about us in whom We can place confidence. The Ships of War which were here have been frighten’d away—the Asia lies betwixt Nuttens and Bedloes Island—the Dutchess of Gordon with his Excellency Governor Tryon is under her stern—the Phœnix is stationd a league below the narrows—the Mercury and General Clinton must inevitably fall into the hands of our Fleet, unless They are fast asleep—We have taken strong hold of Hell Gate—so that the passage betwixt Long Island and the Continent is absolutely block’d up to the Enemy—I wait for some more force to prepare a Post or retrenchd Encampment on long Island opposite to the City for three thoushend Men—this is I think a capital object—for shou’d the Enemy take possession of N. York when Long Islan⟨d⟩ is in our hands—They will find it almost impossible

to subsist—the Jerseys are too well mann’d, and Connect⟨icut⟩ you know will not furnish them with any thing—what to do with the City, I own puzzles me, it is so encircle’d with deep navigable water, that whoever commands the Sea must command the Town—tomorrow I shall begin to dismantle that part of the Fort next the Town to prevent it’s being converted into a Citadel—I shall barrier the principal Streets, and at least if I cannot make it a Continental Garrison, it shall be a disputable field of Battle—inclosd I send you a return of the good and indifferent pieces of Cannon—the number of the bad those I mean totally unfit for service—are I believe about sixty—as no Commissary of Stores has been appointed untill this instant it is impossible to give you a return of the other stores by this Post, but you shall have it by the next—Ld Stirling is a great acquisition—He is a most zealous active and accurate Officer—a Capt. of a Ship from Cadiz, who is a very intelligent Person tells us that L’d Howe and Capt. Barrington or Admiral Barrington are appointed Commissioners to propose terms to the Congress—this He had from the Consul Hardy—what damn’d fools the Ministry are! how does your recruiting go on for the standing Army? be so good as to tell Gates to whom I shall write by the next Post that Mr Nourse inclosd no letters for him—if little Eustace is not provided for in your Army and I shou’d go to Canada, I think He had better be sent to me and I will consign him to his Uncle—I am got quit of my gout and fever but remain extremely weak and tender—God preserve You My Dr General, from all disorders, at least untill We have trample’d Satan under our feet—My love to Mrs Washington and all the Ladies—adieu, Yours Most faithfully

Charles Lee

